Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Interpretation
With regards to the claim interpretation of claim(s) 21 and 32, applicant argues the claims as amended have sufficient structure and should not be interpreted under 35 USC § 112 (f). Applicant’s remarks and amendments have been fully considered. The “first analyzer” is no longer interpreted under 35 USC § 112 (f) due to the cytometer being the structure that analyzes the sample. The “second analyzer” is no longer interpreted under 35 USC § 112 (f) because the controller is configured to complete the functions causing the “controller” to no longer be interpreted under 35 USC § 112 (f).
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 21 and 32, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final. Examiner notes, reviewing claim 21 for example, the categorization is done for one or more images of particles of urine. The broadness of the claim limitation is allowing for the examiner to combine a reference that teaches the categorization of a particle from image data, however, examiner recommends applicant amend the claims to recite the further detail is provided with respect to the different categories of particles. For example, as described in 0099, the processing of the images includes the classification of the kind of particles. Accordingly, claims 21-40 are rejected as disclosed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable D1 [US 2014/0024072 A1] in view of D4 [2014/0273068 A1].
Claim 21: A urine analysis system comprising:
a first analyzer comprising a flow cytometer that analyses urine particles in a urine sample by a flow cytometry; [D1, Figure 2 and  [0056 and 0155]] D1 teaches the specimen measurement of the urine sample in which a flow cytometry is utilized for analysis.

comprising a first controller programmed to perform operations to analyze a chemical substance in a urine sample with a test paper; and [D1, Figure 2 and [0056 and 0155]] D1 teaches the of the analysis of the urine sample based upon the test paper method in which the test strip is utilized in determined a positive/negative type of result.


an imaging apparatus to capture one or more images of urine particles in a urine sample, [D1, [0155]] D1 teaches the imaging apparatus used to capture image data of the urine particles in the urine sample. 

a management computer communicably connected to the first analyzer, the second analyzer and the imaging apparatus, comprising a display and a second controller programmed to:

receive (i) a first test result, of a urine sample, generated by the first analyzer; (ii) a second test result, of the urine sample, generated by the second analyzer; and (iii) one or more images of urine particles, of the urine sample, captured by the imaging apparatus; categorize the one or more images of urine particle; and [D1, Claim 3 and [0155 and 0160]] D1 teaches the first test result and the second test result. Each of the first and second test results are determined by their respective first measurement part and second measurement part. Further, D1 teaches the measurement by the urinary sediment measurement part may be performed by an image of a urine sample being taken and the taken sediment image being analyzed. The urine measurements taken may include a biochemical measurement items and immunological measurement items.

cause the display to show the one or more categorized images of urine particles and either or both of the first test result and the second test result corresponding to the categorization of the one or more images on a single screen. [D1, Figure 10-11 and [0125 and 0134]] D1 teaches the display of the result of the measurements performed by the urine analyzer. Thus, the display of the first and second test results. Further, D1 teaches the display of the images providing the urine particles. Further, Figure 11 provides the merged data displaying screen which includes the data being presented on a single screen.

D1 does not explicitly teach the categorization of the images of urine particles to show the image data on a screen, however, the limitations are taught as follows: [D4, Abstract and [0076]] D4 teaches a system for categorization of a counted data by digital image processing. The processing can distinguish, categorize, subcategorize, and/or count particles. Although the prior art talks of blood cells, this is merely by way of example, and it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the embodiments of D1, with the teachings of D2, wherein the analysis to be performed is done upon the urine particles of D1. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the analysis of D4 in order to provide the categorization of the particles. As noted above, examiner recommends applicant amend the claims to recite the further detail is provided with respect to the different categories of particles. For example, as described in 0099, the processing of the images includes the classification of the kind of particles. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 32: Claim 32 is rejected for similar reasons as to those described in claim 21.
< Remainder of Page Left Intentionally Blank >


Claims 22-24, 29, 33-36, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable D1 [US 2014/0024072 A1], as described in claim 1, further in view of D2 [US 20100169811 A1].
Claim 22: The urine analysis system according to claim 21, wherein the second controller is programmed to categorize the images of the urine particles according to a criterion and show the images in groups on the single screen. [D2, [0121]] D2 teaches the classifying cell images according to each predetermined index and displaying the classified images. The feature of classification is size used as an index and displaying the components by size. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, as described in claim 1, with the teachings of D2, wherein the categorization of the urine particles is merely a design configuration in which the data is being displayed. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the display configuration of D2. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.

Claim 23: The urine analysis system according to claim 22, wherein the criterion includes a size of a urine particle. [D2, [0121-0123]] D2 teaches the classifying cell images according to each predetermined index and displaying the classified images. The feature of classification is size used as an index and displaying the components by size.

Claim 24: The urine analysis system according to claim 22, wherein the second controller also shows information on the single screen in response to detecting a urine particle which is categorized as an abnormal particle according to the criterion. [D2, [0004]] D2 teaches the categorization of the abnormality reading of the particle and the display of the abnormality.

Claim 29: The urine analysis system according to claim 28, wherein the controller is programmed to emphasize the selected image of the urine particle in the peripheral view. [D2, Figure 13] D2 teaches the peripheral view of the urine particle.

Claim 33: The management computer according to claim 32, wherein the controller is programmed to categorize the images of the urine particles according to a criterion and show the images in groups. Claim 33 is rejected for similar reasons as to those described in claim 22.

Claim 34: The management computer according to claim 33, wherein the criterion includes a size of a urine particle. Claim 34 is rejected for similar reasons as to those described in claim 23.

Claim 35: The management computer according to claim 33, wherein the controller also shows information on the single screen in response to detecting a urine particle which is categorized as an abnormal particle according to the criterion. Claim 35 is rejected for similar reasons as to those described in claim 24.

Claim 36: The management computer according to claim 32, wherein the single screen has a comment box, and the controller is programmed to show an abnormality message in the  Claim 36 is rejected for similar reasons as to those described in claim 25.

Claim 40: Claim 40 is rejected for similar reasons as to those described in claim 29.



Claims 25-28, 31, 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable D1 [US 2014/0024072 A1], as described in claim 1, further in view of D2 [US 20100169811 A1].
Claim 25: The urine analysis system according to claim 21, wherein the single screen comprises a comment box, and the second controller is programmed to show an abnormality message in the comment box in response to the first test result detecting a urine particle which is categorized as an abnormal particle. [D2, [0004 and 0080]] D2 teaches the categorization of the abnormality reading of the particle and the display of the abnormality. D2 teaches the transmission of the comments including that of the abnormality information. [D3, [0079]] The comments section is displayed. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine teachings of D1 in view of D2, for similar reasons as to those described in claim 22, with the teachings of D3, wherein there is a comments section displayed on the single screen. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to include the comment information for the use of the user in order to allow them to view or proceed to insert comments for future use by them or another user. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 25. 


Claim 26: The urine analysis system according to claim 25, wherein the management computer further comprises an input device, and wherein the second controller is programmed to receive an input of a comment in the comment box. [D3, [0043, 0048, and 0079]] The user is able to select or describe the comment result while the keyboard and mouse are utilized as input devices.

Claim 27: The urine analysis system according to claim 22, wherein the management computer further comprises an input device, and wherein the second controller is programmed to show followings on the single screen, in response to a selection of any one of the groups: a plurality of images of urine particles categorized in the group selected; [D2, [0004]] D2 teaches the categorization of the abnormality reading of the particle and the display of the abnormality. [D3, Figure 19 and [0045]] D3 teaches the plurality of images. a region for inputting a type of urine particle appearing in each of the images; and [D3, Figure 19 and [0045]] D3 teaches the plurality of images and the multiple types of classification of the images. either or both of the first and second test results. As described in claim 21, the analysis is completed with respect to both of the first and second test results.

Claim 28: The urine analysis system according to claim 27, wherein the second controller is programmed, in response to a selection of one of the images of the group selected, to show on the single screen, a selected image of a urine particle with its peripheral view. [D3, [0045 and 0073]] D3 teaches the user can select a sample to be displayed on the slide information display area by moving a cursor with the keyboard or the mouse. Further, the user can make an instruction of viewing an image for review by double clicking the sample selected by the cursor or pressing a review button. It is possible to view only one white blood cell from the multiple captured cells in the larger image area.

Claim 31: The urine analysis system according to claim 21, wherein the management computer further comprises an input device, and wherein the second controller is programmed to receive a designation of a part of an image of urine sample, and creates a new image by extracting the part of the image. [D3, [0067 and 0078]] D3 teaches the extraction of an image area from a large image area. The part of the image is extracted.

Claim 36:  Claim 36 is rejected for similar reasons as to those described in claim 25.

Claim 37: Claim 37 is rejected for similar reasons as to those described in claim 26.

Claim 38: Claim 38 is rejected for similar reasons as to those described in claim 27.

Claim 39: Claim 39 is rejected for similar reasons as to those described in claim 28.
< Remainder of Page Left Intentionally Blank >

ConclusionTHIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMANDEEP SAINI/Primary Examiner, Art Unit 2661